Examiner’s Comments
1.	This office action is in response to the RCE received on 7/8/2022.
	Claims 1-21 have been allowed in the office mailed on 4/13/2022.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2022 has been entered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 7/8/2022 was filed after the mailing date of the Notice of Allowance on 4/13/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
However, it is desirable to avoid the submission of long lists of documents 
if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
	Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
	The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.


Reasons for allowance
4.	The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1, 5, 7 and 18, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a surgical instrument, and an articulation actuator, comprising: a frame; a first electrical contact in communication with said control system; a second electrical contact in communication with said control system; and a rocker member pivotably coupled to said frame, wherein said rocker member is configured to close said first electrical contact when said rocker member is rotated in a first direction to operate said electric motor in a first operating mode, wherein said rocker member is configured to close said second electrical contact when said rocker member is rotated in a second direction to operate said electrical motor in a second operating mode, and wherein said rocker member comprises: a first stand-off configured to contact said frame to limit the travel of said rocker member in said first direction; and a second stand-off configured to contact said frame to limit the travel of said rocker member in said second direction.
With respect to claims 6, 14 and 20, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a surgical instrument, and an articulation actuator, comprising: a frame; an electrical contact in communication with said control system; and a button slideably supported by said frame, wherein said button is configured to close said electrical contact when said button is depressed, and wherein said button comprises a travel limiter configured to limit the travel of said button when said articulation actuator is actuated.
The closest prior art of record (US 2015/0272575) fails to discuss, disclose or teach the claimed limitation of the present application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
7/20/2022